The plaintiff, after judgment in foreclosure, moved to “ resettle ” or modify three intermediate orders giviE? the receiver authority to lease a hotel with the furniture and equipment therein and fixing the amount of rental that should be paid to the *961second mortgagee, who had a chattel mortgage on all of such furniture and equipment. An appeal had been taken from two of these orders in which the same question was raised, and the orders were affirmed. [255 App. Div. 716.] No power resides in the court to modify such orders after affirmance. (Matter of Folts Street, 29 App. Div. 69; Matter of Westerfield, 61 id. 413; Kirkpatrick Home for Childless Women v. Kenyon, 209 id. 179.) Order of the County Court of Nassau county, denying the motion, affirmed, with ten dollars costs and disbursements. Hagarty, Carswell, Davis, Adel and Close, JJ., concur.